Title: To John Adams from James Lovell, 2 February 1809
From: Lovell, James
To: Adams, John



To the only ExPresident of the United StatesOh! my respected Friend—of mountain Virtue!Boston Febry. 2d. 1809

Our Lincoln is wreathing in the Fox-trap of pretended-Friends. And the desendants of those Same Mice, who nibbled you when you sent good-Ellsworth to France, have been Striving to make holes in a Small Mole-hill here.
I long to have in a proper “Hole,” Some of that “Sweet Converse” with you which the now-cautious Demos extorted into a rascally Public Gazette Chronicle. But, Sir, the Set-time is only “near at hand” for it. I have an easier, suitable way, by which my longing may be Satisfied earlier, and your Indulgence not incur abuse. I have a Roll endorsed “read and return”.— I must, however, first have a Short Sketch from your pen, by which, in Safe conveyance, I shall See that the old-Vermin have not dared even to Smell at your Granary.
Quincy has Spoken well “of our Lincoln;” but the “Root” and the “Leaves” of the “Laurels” are not in a Stile consonant to the weighty motions; and the whole business would not face the Proofs which Mr Jefferson, probably, will not condescend to repeat now of his affectionate-Respect for the good old General: Who, worthy-Soul, was not near me, at his old ancient, round, thansgiving-Table in our office, or the “biters would have been Severely bitten.”
Whilst the dignified-line of our state-legislature is recommended, the paltry resignation-plan is confided-in. This is like a well disciplined army hoping that the Sergeants of their Enemy would afford a Victory by base-Desertion. And further, when Colle. This and Major That tempt civil subordinates, do they not make an Example for attack upon themselves? The paltry Measures of democratic-legislators have undermined that Species of Virtue which even Females at Nantucket and Martha’s Vineyard and Holmes’s Hole discovered formerly to me in Support of the “Principle of Equality” in Revenue-Collections; which, Species of Virtue is now murdered, through Necessity.
I am, as ever your’s

James Lovell